Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1 (and similar claim 9), the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “An array substrate, comprising: a base, a first electrode and a second electrode which are on the base, and touch line on the base, wherein both the first electrode and the second electrode are configured to transmit a display signal, the touch line is configured to transmit a touch signal, and wherein the first electrode and the touch line are respectively in different layers, and an orthographic projection of the first electrode on the base at least partially overlaps with an orthographic projection of the touch line on the base; wherein the array substrate further comprises a buffer layer, an active layer and a light shielding layer, in a direction perpendicular to the base, the active layer is between the first electrode and the second electrode, the buffer layer is between the active layer and the first electrode, and the light shielding layer and the first electrode are on a same side of the active layer; the  active layer is in a shape of U, a first end of the active layer is on the first electrode and is connected to the first electrode through a first via hole in the buffer layer, and a second end of the active layer is on and crosses over the light shielding layer; the array substrate further comprises a thin film transistor, the thin film transistor comprises the first electrode, the second electrode and the active layer, the thin film transistor further comprises a gate electrode, the gate electrode comprises a first portion and a second portion, an orthographic projection of the first portion on the base at least partially overlaps with an orthographic projection of the active layer on the base, an orthographic projection of the second portion on the base at least partially overlaps with the orthographic projection of the active layer on the base; and the orthographic projection of the first portion on the base is within the orthographic projection of the first electrode on the base, and the orthographic projection of the second portion on the base is within the orthographic projection of the light shielding layer on the base”, as claimed in claim 1 (and similar claim 9).

Regarding claims 2-8 and 16-17, these claims are allowed based on their dependency on claim 1. 

Regarding claims 10-15 and 18-20, these claims are allowed based on their dependency on claim 9. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
			/AMARE MENGISTU/                                Supervisory Patent Examiner, Art Unit 2623